
	

114 HR 2991 IH: Preparing More Welfare Recipients for Work Act
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2991
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Renacci (for himself, Mr. Tiberi, Mr. Ryan of Ohio, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To encourage States to engage more TANF recipients in activities leading to employment and
			 self-sufficiency, and to simplify State administration of TANF work
			 requirements.
	
	
 1.Short titleThis Act may be cited as the Preparing More Welfare Recipients for Work Act. 2.Improving counting of required hours of participation in work activities (a)Elimination of Distinction Between Core and Non-Core Work ActivitiesSection 407(c)(1)(A) of the Social Security Act (42 U.S.C. 607(c)(1)(A)) is amended by striking , not fewer than 20 hours per week of which are attributable to an activity described in paragraph (1), (2), (3), (4), (5), (6), (7), (8), or (12) of subsection (d).
 (b)Allowing States To Receive Partial Credit for Partial EngagementSection 407(c)(1)(B) of such Act (42 U.S.C. 607(c)(1)(B)) is amended to read as follows:  (B)Partial credit for families participating for less than the minimum hours requiredIf a family receiving assistance under the State program funded under this part includes an adult or minor child head of household receiving the assistance who has participated in work activities for an average of 15 hours (or 10 hours, in the case of a single parent specified in paragraph (2)(B)) per week during a month, the family shall count as 0.5 of a family for purposes of calculating the number described in subsection (b)(1)(B)(i) for the month..
 (c)State Option To Request Alternate Work Participation Rate CalculationSection 407(a) of such Act (42 U.S.C. 607(a)) is amended by adding at the end the following:  (3)State option to request alternate work participation rate calculation (A)ApplicationA State may apply to the Secretary to apply subparagraph (C) with respect to the State.
 (B)Approval of applicationThe Secretary may approve the application if the State demonstrates to the Secretary (in accordance with such guidelines as the Secretary shall establish) that the State has systems and mechanisms in place to accurately record individual hours of participation in work activities that accurately reflects the number of hours of participation of the individuals required to participate in the activities.
 (C)Alternative calculationA State whose application under this paragraph is approved by the Secretary shall be considered to be in compliance with this subsection for a month in a fiscal year if the sum of the total number of hours during which the recipients of assistance under the State program funded under this part who are required to be participating in work activities during the month have participated in the activities is not less than the percentage equal to the minimum participation rate in effect under paragraph (1) for the fiscal year, multiplied by the sum of—
 (i)30 times the number of the recipients who are so required to participate for an average of at least 30 hours per week in the month (as determined by the State); and
 (ii)20 times the number of the recipients who are so required to participate for an average of at least 20 hours per week in the month (as so determined)..
 (d)Modifications to counting job search as workSection 407(c)(2)(A) of such Act (42 U.S.C. 607(c)(2)(A)) is amended to read as follows:  (A)Counting of job search as workAfter the participation of an individual in an activity described in subsection (d)(6) of this section of a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) has been counted for 3 months as participation in a work activity, participation by the individual in such an activity shall count towards not more than half of the hours of participation in work activities by the individual..
 (e)Modification of rule providing for participation by reason of secondary school attendanceSection 407(c)(2)(C) of such Act (42 U.S.C. 607(c)(2)(C)) is amended— (1)in the subparagraph heading, by striking Single teen head of household or married teen and inserting Individual;
 (2)by striking is married or a head of household and and (3)by striking 20 years and inserting 26 years.
 (f)Requirement that State meet with individual involved in job readiness activities for more than 3 monthsSection 407(c)(2) of such Act (42 U.S.C. 607(c)(2)) is amended by adding at the end the following:  (E)Periodic meeting with individuals participating in job readiness assistanceAfter an individual has participated for 3 months in an activity described in subsection (d)(12) of this section of a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the individual shall not be considered to be engaged in work by reason of participation in such an activity until the State has met with the individual, and certified that continued participation in such an activity is necessary to help prepare the individual for, or support the individual in, employment..
			(g)Providing child care assistance to community service participant replaced by job readiness
			 assistance as separate work activity
 (1)In generalSection 407(d)(12) of such Act (42 U.S.C. 607(d)) is amended to read as follows:  (12)job readiness assistance..
 (2)Conforming amendmentSection 407(d)(6) of such Act (42 U.S.C. 607(d)) is amended by striking and job readiness assistance. (h)Doubling of limit on counting vocation educational training as workSection 407(d)(8) of such Act (42 U.S.C. 607(d)(8)) is amended by striking 12 and inserting 24.
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2015.  